Citation Nr: 0303723	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  99-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating evaluation for residuals 
of a left foot metatarsal injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

The Board notes that the veteran requested a hearing in March 
1999.  He was notified of the date, time, and location of 
that hearing by a VA letter dated in January 2003.  The 
veteran withdrew his request for a hearing in January 2003 
and there are no other outstanding hearing requests of 
record.

The January 1999 statement of the case included three other 
issues: entitlement to service connection for post-traumatic 
stress disorder, entitlement to service connection for a low 
back disorder, and entitlement to service connection for a 
neck disorder.  Since that time, service connection has been 
granted for those issues and they are therefore no longer on 
appeal before the Board.  


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.	The veteran's left foot disability is manifested by pain, 
weakness, and swelling; X-rays have revealed degenerative 
arthritis.

3.	The evidence in this case does not show an exceptional or 
unusual disability picture with respect to veteran's service-
connected left foot disability so as to render impractical 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
residuals of a left foot metatarsal injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2002); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284 (2002).

2.	The assignment of an increased disability rating on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (2002).  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in May 1998 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a November 1998 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 1999 statement of the case and  
supplemental statements of the case issued in November 2001 
and May 2002, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In the May 2002 supplemental statement of the case, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  Specific regulations pertaining to the VCAA were 
provided to the veteran.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran was provided with VA 
examinations in October 1998, January 2001, and June 2002, 
which will be addressed below.  The Board finds that all 
known and ascertainable medical records have been obtained 
and are associated with the claims file.  The veteran does 
not appear to contend otherwise.  In correspondence received 
in December 2001, the veteran asserted that VA had all 
available medical evidence regarding his service-connected 
disability.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal Analysis

The veteran contends that he is entitled to an increased 
rating evaluation for his service-connected left foot 
disability, currently evaluated as 10 percent disabling.  For 
the reasons and bases set forth below, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for residuals of a left foot metatarsal 
injury.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 1991); 38 C.F.R. Part 4 (2002).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2002).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2002).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is currently assigned a 10 percent disability 
rating for a left foot disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5284 (2002).  He contends 
that his left foot disability is more disabling than 
currently evaluated and has appealed for an increased rating.

Under Diagnostic Code 5284, the schedular criteria call for a 
10 percent disability rating for moderate foot injury.  A 20 
percent disability rating is warranted for a moderately 
severe foot disability, and a 30 percent disability rating is 
assigned for a severe foot injury.  In addition, actual loss 
of use of the foot warrants a 40 percent disability rating.  
See 38 C.F.R. § 4.71a (2002).  Words such as "moderate," 
"moderately severe," and "severe" are not defined in the 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6. 

The Board has reviewed all the evidence of record, with 
particular emphasis on the recent evidence, which consists of 
the veteran's contentions, and VA examination reports dated 
in October 1998, January 2001, and June 2002.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The Board will 
summarize the relevant evidence in this case where 
appropriate.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for the veteran's service-
connected left foot disability, as the evidence shows this 
disability to be only moderate under Diagnostic Code 5284. 

The medical evidence of record reflects that the veteran's 
left foot disability is manifested by pain and swelling.  At 
his October 1998 VA examination, the veteran reported that 
his left foot was painful with prolonged standing, walking, 
sitting, or climbing.  He also asserted that the pain was 
aggravated by excessive movements such as pushing a clutch or 
driving.  He maintained that it was difficult for him to find 
a job because he could not stand, walk, or remain in a 
prolonged position for any period of time.  Upon examination, 
pronation, supination, rising on toes and heels was not 
possible.  The veteran's foot was without bony tenderness, 
deformity, discoloration, or soft tissue swelling.  The 
veteran was diagnosed with chronic left foot pain secondary 
to osteoarthritis of the left foot with a small heel spur as 
well as calcification of the Achilles tendon.  

A his June 2002 VA examination, the veteran asserted that his 
left foot symptoms worsened with walking on rough ground and 
standing on his toes.  He denied significant stiffness, but 
complained of severe pain and weakness, along with swelling, 
heat, and redness.  He also stated that his left foot 
symptoms were precipitated by walking up and down stairs and 
standing for prolonged periods of time.  He denied the use of 
medication for his left foot, flare-ups of joint disease, or 
the use of a brace or cane.  Physical examination revealed no 
swelling, erythema, or pain on palpation.  Decreased 
sensation was observed in the toes and the bottom of the foot 
when tested with a pin-prick.  The veteran was diagnosed with 
left foot pain, most likely secondary to degenerative 
arthritis.  The examiner stated that radiculopathy was seen 
on EMG testing of the lower left extremity and that it 
contributed to the veteran's left foot pain.  

While the veteran has complained of left foot pain, swelling, 
and redness, none of these symptoms were found upon 
examination.  Functional impairment due to pain, in and of 
itself, warrants an entitlement to the minimal compensable 
evaluation of 10 percent.  Specifically, the June 2002 
examination report indicated that no swelling, erythema, or 
pain was found on palpation.  The VA examinations showed no 
findings of other left foot abnormalities to warrant a higher 
rating.  In addition, the veteran denied use of a cane or 
brace for stability and support.  He also denied the use of 
medication for his left foot and he denied flare-ups of joint 
disease.  While the October 1998 VA examination report noted 
that pronation, supination, and heel and toe rises were 
impossible, the June 2002 examination report noted the 
veteran's complaints that pain increased when "standing on 
his toes."  The record does indicate that the veteran is 
able to walk and drive unassisted albeit with reported 
discomfort.  Notably, on most recent examination, there was 
no pain on palpation and the veteran walked unassisted.  An 
abnormal gait was not reported.  The Board also notes that 
the examiner attributed some of the veteran's left foot pain 
to radiculopathy presumably related to the veteran's service-
connected degenerative disc disease of the spine.  As such, 
the Board does not find that there is additional functional 
impairment due to pain and weakness that would warrant a 
higher rating.  Finally, there is no evidence that the 
veteran has sought treatment for his left foot since October 
1998.  

As there is no evidence of moderately severe symptomatology 
associated with the veteran's left foot, the Board finds that 
the veteran's left foot disability has been appropriately 
rated as 10 percent disabling under Diagnostic Code 5284.  
This determination is consistent with X-ray evidence in 
January 2001 which revealed no recent fractures and showed 
mild osseous demineralization. 

The Board also finds that no other diagnostic code affords 
the veteran an evaluation in excess of 10 percent.  The only 
other pertinent diagnostic codes pertaining to the foot which 
provide evaluations higher than 10 percent are Diagnostic 
Code 5276 (flatfoot), Diagnostic Code 5278 (claw foot, pes 
cavus), and Diagnostic Code 5283 (tarsal, or metatarsal 
bones, malunion or nonunion of).  See 38 C.F.R. § 4.71a.  
However, as none of the evidence shows that the veteran has 
any of these conditions, they are not for application.

The Board also finds that a rating in excess of 10 percent is 
not warranted for the veteran's left foot disability on the 
basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, supra.  While the evidence 
indicates that the veteran experienced increased pain with 
prolonged standing, walking, and climbing stairs, this degree 
of functional loss has already been contemplated in the 
awarded 10 percent rating.  The Board finds that additional 
functional loss, excess fatigability, and pain on movement 
are thus not supported by adequate pathology such that would 
warrant a rating higher than that currently assigned.  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for an increased 
rating under these circumstances.  

C.	Extraschedular rating consideration

In the November 2001 supplemental statement of the case, the 
RO concluded that an extraschedular evaluation was not 
warranted for the veteran's service-connected left foot 
disability.  Since this matter has been adjudicated by the 
RO, the Board will consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service-connected left foot 
disability has resulted in marked interference with 
employment as to render impracticable the application of the 
regular schedular standards.  In addition, the veteran has 
not presented evidence to show that he has been hospitalized 
due to his left foot disability.  While the veteran has 
asserted that his left foot disability causes impairment, 
such impairment is contemplated in the disability rating that 
has been assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected left foot 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.

D.	Conclusion

For the reasons and bases expressed above, the Board thus 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for residuals of a left foot 
metatarsal injury.  As such, the benefit of the doubt rule 
need not be considered and the benefit sought on appeal is 
accordingly denied.




ORDER

Entitlement to a rating evaluation in excess of 10 percent 
for residuals of left foot metatarsal injury is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

